SULLIVAN, J.:
Epitomized Opinion
This was an action in the common pleas to re cover from the defendants Andrew and Borah, hi; wife, Polgar $3,782.46. During three years plaintif had turned his entire salary over to defendants fo: safe keeping, which he claims had not thereafte; been disbursed to him. A default judgment was seaside and each defendant filed a separate answer The case was then tried to a jury and a verdict fo: $2,000 was returned for plaintiff. The defendant: prosecuted error. It was contended especially bj Andrew Polgar that there was no evidence showing that he had received any of the money. The recorc showed, however, that Paziczki had sometimes givei the money to Andrew Polgar and sometimes'to his wife. A witness, Boudnar, also testified that Andrev Polgar had admitted to him that the former had re ceived money from Paziczki every two weeks. Ir view of this testimony the judgment of the lowei court was affirmed, the Appellate Court holding:
1. As the record showed that the plaintiff was trusting the defendants jointly with the safety oi his wages, and that there was credible evidence thai each rad full knowledge of the transactions and were jointly concerned in acting for and in behalf of plaintiff, a reviewing court cannot say that the verdict was manifestly against the weight of evidence.